Name: Council Implementing Decision 2011/79/CFSP of 4Ã February 2011 implementing Decision 2011/72/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia
 Type: Decision_IMPL
 Subject Matter: civil law;  criminal law;  Africa;  social affairs
 Date Published: 2011-02-05

 5.2.2011 EN Official Journal of the European Union L 31/40 COUNCIL IMPLEMENTING DECISION 2011/79/CFSP of 4 February 2011 implementing Decision 2011/72/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Decision 2011/72/CFSP of 31 January 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia (1), and in particular Article 2(1) thereof, in conjunction with Article 31(2) of the Treaty on European Union, Whereas: (1) On 31 January 2011, the Council adopted Decision 2011/72/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia. (2) The list of persons subject to the restrictive measures set out in the Annex to that Decision should be amended, and the information relating to certain persons on the list should be updated, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/72/CFSP shall be replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 February 2011. For the Council The President MARTONYI J. (1) OJ L 28, 2.2.2011, p. 62. ANNEX ANNEX LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLE 1 Name Identifying information Grounds 1. Zine El Abidine Ben Haj Hamda Ben Haj Hassen BEN ALI Ex-president of Tunisia, born in Hamman-Sousse 3 September 1936, son of Selma HASSEN, married to LeÃ ¯la TRABELSI, holder of national identity card (NIC) No 00354671. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 2. Leila Bent Mohamed Ben Rhouma TRABELSI Tunisian, born in Tunis 24 October 1956, daughter of Saida DHERIF, married to Zine El Abidine BEN ALI, holder of NIC No 00683530. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 3. Moncef Ben Mohamed Ben Rhouma TRABELSI Tunisian, born in Tunis 4 March 1944, son of Saida DHERIF, married to Yamina SOUIEI, managing director, residing at 11 rue de France - RadÃ ¨s Ben Arous, holder of NIC No 05000799. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 4. Mohamed Ben Moncef Ben Mohamed TRABELSI Tunisian, born in Sabha-Lybie 7 January 1980, son of Yamina SOUIEI, managing director, married to InÃ ¨s LEJRI, residing at RÃ ©sidence de l'Ã toile du Nord - suite B- 7th floor - apt. No 25 - Centre urbain du nord - CitÃ © El Khadra - Tunis, holder of NIC No 04524472. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 5. Fahd Mohamed Sakher Ben Moncef Ben Mohamed Hfaiez MATERI Tunisian, born in Tunis 2 December 1981, son of NaÃ ¯ma BOUTIBA, married to Nesrine BEN ALI, holder of NIC No 04682068. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 6. Nesrine Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Tunis 16 January 1987, daughter of LeÃ ¯la TRABELSI, married to Fahd Mohamed Sakher MATERI, holder of NIC No 00299177. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 7. Halima Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Tunis 17 July 1992, daughter of LeÃ ¯la TRABELSI, residing at the Presidential Palace, holder of NIC No 09006300. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 8. Belhassen Ben Mohamed Ben Rhouma TRABELSI Tunisian, born in Tunis 5 November 1962, son of Saida DHERIF, managing director, residing at 32 rue HÃ ©di Karray - El Menzah - Tunis, holder of NIC No 00777029. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 9. Mohamed Naceur Ben Mohamed Ben Rhouma TRABELSI Tunisian, born in Tunis 24 June 1948, son of Saida DHERIF, married to Nadia MAKNI, acting manager of an agricultural undertaking, residing at 20 rue El Achfat - Carthage - Tunis, holder of NIC No 00104253. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 10. Jalila Bent Mohamed Ben Rhouma TRABELSI Tunisian, born in RadÃ ¨s 19 February 1953, daughter of Saida DHERIF, married to Mohamed MAHJOUB, managing director, residing at 21 rue d'Aristote - Carthage SalammbÃ ´, holder of NIC No 00403106. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 11. Mohamed Imed Ben Mohamed Naceur Ben Mohamed TRABELSI Tunisian, born in Tunis 26 August 1974, son of Najia JERIDI, businessman, residing at 124 avenue Habib Bourguiba -Carthage presidence, holder of NIC No 05417770. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 12. Mohamed Adel Ben Mohamed Ben Rehouma TRABELSI Tunisian, born in Tunis 26 April 1950, son of Saida DHERIF, married to Souad BEN JEMIA, managing director, residing at 3 rue de la Colombe - Gammarth SupÃ ©rieur, holder of NIC No 00178522. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 13. Mohamed Mourad Ben Mohamed Ben Rehouma TRABELSI Tunisian, born in Tunis 25 September 1955, son of Saida DHERIF, married to Hela BELHAJ, CEO, residing at 20 rue Ibn Chabat - SalammbÃ ´ - Carthage -Tunis, holder of NIC No 05150331. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 14. Samira Bent Mohamed Ben Rhouma TRABELSI Tunisian, born 27 December 1958, daughter of Saida DHERIF, married to Mohamed Montassar MEHERZI, sales director, residing at 4 rue Taoufik EI Hakim - La Marsa, holder of NIC No 00166569. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 15. Mohamed Montassar Ben Kbaier Ben Mohamed MEHERZI Tunisian, born in La Marsa 5 May 1959, son of Fatma SFAR, married to Samira TRABELSI, CEO, residing at 4 rue Taoufik El Hakim-La Marsa, holder of NIC No 00046988. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 16. Nefissa Bent Mohamed Ben Rhouma TRABELSI Tunisian, born 1 February 1960, daughter of Saida DHERIF, married to Habib ZAKIR, residing at 4 rue de la Mouette - Gammarth SupÃ ©rieur, holder of NIC No 00235016. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 17. Habib Ben Kaddour Ben Mustapha BEN ZAKIR Tunisian, born 5 March 1957, son of Saida BEN ABDALLAH, married to Nefissa TRABELSI, property developer, residing at 4 rue Ennawras - Gammarth SupÃ ©rieur, holder of NIC No 00547946. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 18. Moez Ben Moncef Ben Mohamed TRABELSI Tunisian, born in Tunis 3 July 1973, son of Yamina SOUIEI, managing director, property developer, residing at apartment block Amine El Bouhaira-rue du Lac Turkana-Les Berges du Lac -Tunis, holder of NIC No 05411511. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 19. Lilia Bent Noureddine Ben Ahmed NACEF Tunisian, born in Tunis 25 June 1975, daughter of Mounira TRABELSI (sister of Leila TRABELSI), managing director, married to Mourad MEHDOUI, residing at 41 rue Garibaldi -Tunis, holder of NIC No 05417907. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 20. Mourad Ben HÃ ©di Ben Ali MEHDOUI Tunisian, born in Tunis 3 May 1962, son of de Neila BARTAJI, married to Lilia NACEF, CEO, residing at 41 rue Garibaldi - Tunis, holder of NIC No 05189459. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 21. Houssem Ben Mohamed Naceur Ben Mohamed TRABELSI Tunisian, born 18 September 1976, son of Najia JERIDI, CEO, residing at housing estate Erriadh.2-Gammarth - Tunis, holder of NIC No 05412560. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 22. Bouthaina Bent Moncef Ben Mohamed TRABELSI Tunisian, born 4 December 1971, daughter of Yamina SOUIEI, managing director, residing at 2 rue El Farrouj - La Marsa, holder of NIC No 05418095. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 23. Nabil Ben Abderrazek Ben Mohamed TRABELSI Tunisian, born 20 December 1965, son of Radhia MATHLOUTHI, married to Linda CHERNI, office worker at Tunisair, residing at 12 rue Taieb Mhiri-Le Kram - Tunis, holder of NIC No 00300638. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 24. Mehdi Ben Ridha Ben Mohamed BEN GAIED Tunisian, born 29 January 1988, son of de Kaouther Feriel HAMZA, CEO of Stafiem - Peugeot, residing at 4 rue Mohamed Makhlouf - El Manar.2-Tunis. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 25. Mohamed Slim Ben Mohamed Hassen Ben Salah CHIBOUB Tunisian, born 13 January 1959, son of LeÃ ¯la CHAIBI, married to Dorsaf BEN ALI, CEO, residing at rue du Jardin - Sidi Bousaid - Tunis, holder of NIC No 00400688. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 26. Dorsaf Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Le Bardo 5 July 1965, daughter of NaÃ ¯ma EL KEFI, married to Mohamed Slim CHIBOUB, residing at 5 rue El Montazah - Sidi Bousaid - Tunis, holder of NIC No 00589759. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 27. Sirine Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Le Bardo 21 August 1971, daughter of NaÃ ¯ma EL KEFI, married to Mohamed Marouene MABROUK, adviser at the Ministry of Foreign Affairs, holder of NIC No 05409131. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 28. Mohamed Marouen Ben Ali Ben Mohamed MABROUK Tunisian, born in Tunis 11 March 1972, son of Jaouida El BEJI, married to Sirine BEN ALI, CEO, residing at 8 rue du Commandant BÃ ©jaoui - Carthage - Tunis, holder of NIC No 04766495. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 29. Ghazoua Bent Zine El Abidine Ben Haj Hamda BEN ALI Tunisian, born in Le Bardo 8 March 1963, daughter of NaÃ ¯ma EL KEFI, married to Slim ZARROUK, medical doctor, residing at 49 avenue Habib Bourguiba - Carthage, holder of NIC No 00589758. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 30. Slim Ben Mohamed Salah Ben Ahmed ZARROUK Tunisian, born in Tunis 13 August 1960, son of Maherzia GUEDIRA, married to Ghazoua BEN ALI, CEO, residing at 49 avenue Habib Bourguiba - Carthage, holder of NIC No 00642271. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 31. Farid Ben Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born in Hammam-Sousse 22 November 1949, son of Selma HASSEN, press photographer in Germany, residing at 11 rue Sidi el Gharbi - Hammam - Sousse, holder of NIC No 02951793. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 32. Faouzi Ben Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born in Hammam-Sousse 13 March 1947, married to Zohra BEN AMMAR, managing director, residing at rue El Moez - Hammam - Sousse, holder of NIC No 02800443. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 33. Hayet Bent Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born in Hammam-Sousse 16 May 1952, daughter of Selma HASSEN, married to Fathi REFAT, Tunisair representative, residing at 17 avenue de la RÃ ©publique.- Hammam-Sousse, holder of NIC No 02914657. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 34. Najet Bent Haj Hamda Ben Raj Hassen BEN ALI Tunisian, born in Sousse 18 September 1956, daughter of Selma HASSEN, married to Sadok Habib MHIRI, company manager, residing at avenue de l'Imam Muslim- Khezama ouest-Sousse, holder of NIC No 02804872. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 35. Slaheddine Ben Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born 28 October 1938, son of Selma HASSEN, retired, widower of Selma MANSOUR, residing at 255 citÃ © El Bassatine - Monastir, holder of NIC No 028106l4. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 36. KaÃ ¯s Ben Slaheddine Ben Haj Hamda BEN ALI Tunisian, born in Tunis 21 October 1969, son of Selma MANSOUR, married to Monia CHEDLI, managing director, residing at avenue HÃ ©di Nouira - Monastir, holder of NIC No 04180053. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 37. Hamda Ben Slaheddine Ben Haj Hamda BEN ALI Tunisian, born in Monastir 29 April 1974, son of Selma MANSOUR, bachelor, company manager, residing at 83 Cap Marina - Monastir, holder of NIC No 04186963. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 38. Najmeddine Ben Slaheddine Ben Haj Hamda BEN ALI Tunisian, born in Monastir 12 October 1972, son of Selma MANSOUR, bachelor, commercial exporter and importer, residing at avenue Mohamed Salah Sayadi - Skanes - Monastir, holder of NIC No 04192479. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 39. Najet Bent Slaheddine Ben Haj Hamda BEN ALI Tunisian, born in Monastir 8 March 1980, daughter of Selma MANSOUR, married to Zied JAZIRI, company secretary, residing at rue Abu Dhar El Ghafari - Khezama est - Sousse, holder of NIC No 06810509. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 40. Douraied Ben Hamed Ben Taher BOUAOUINA Tunisian, born in Hammam - Sousse 8 October 1978, son of Hayet BEN ALI, company director, residing at 17 avenue de la RÃ ©publique - Hammam-Sousse, holder of NIC No 05590835. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 41. Akrem Ben Hamed Ben Taher BOUAOUINA Tunisian, born in Hammam - Sousse 9 August 1977, son of Hayet BEN ALI, managing director, residing at 17 avenue de la RÃ ©publique - Hammam - Sousse, holder of NIC No 05590836. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 42. Ghazoua Bent Hamed Ben Taher BOUAOUINA Tunisian, born in Monastir 30 August 1982, daughter of Hayet BEN ALI, married to Badreddine BENNOUR, residing at rue Ibn Maja - Khezama est - Sousse, holder of NIC No 08434380. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 43. Imed Ben Habib Ben Bouali LTAIEF Tunisian, born in Sousse 13 January 1970, son of NaÃ ¯ma BEN ALI, Tunisair department manager, residing at RÃ ©sidence les Jardins, apt. 8C Block b - El Menzah 8 - l'Ariana, holder of NIC No 05514395. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 44. Naoufel Ben Habib Ben Bouali LTAIEF Tunisian, born in Hammam - Sousse 22 October 1967, son of NaÃ ¯ma BEN ALI, special adviser at the Ministry of Transport, residing at 4 avenue Tahar SFAR - El Manar 2-Tunis, holder of NIC No 05504161. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 45. Montassar Ben Habib Ben Bouali LTAIEF Tunisian, born in Sousse 3 January 1973, son of NaÃ ¯ma BEN ALI, married to Lamia JEGHAM , managing director, residing at 13 Ennakhil housing estate - Kantaoui - Hammam - Sousse, holder of NIC No 05539378. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 46. Mehdi Ben Tijani Ben Haj Hamda Ben Haj Hassen BEN ALI Tunisian, born in Paris 27 October 1966, son of Paulette HAZAT, company director, residing at Chouket El Arressa, Hammam-Sousse, holder of NIC No 05515496 (dual nationality). Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 47. Slim Ben Tijani Ben Haj Hamda BEN ALI Tunisian, born in Paris 16 April 1971, son of Paulette HAZAT, married to Amel SAID, managing director, residing at Chouket El Arressa, Hammam - Sousse, holder of NIC No 00297112. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations. 48. Sofiene Ben Habib Ben Haj Hamda BEN ALI Tunisian, born in Tunis 28 August 1974, son of Leila DEROUICHE, sales director, residing at 23 rue Ali Zlitni, El Manar 2-Tunis, holder of NIC No 04622472. Person subject to judicial investigation by the Tunisian authorities in respect of the acquisition of movable and immovable property, the opening of bank accounts and the holding of financial assets in several countries as part of money-laundering operations.